Citation Nr: 0323774	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  99-09 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1955 to November 
1975.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from February and June 1998 
decisions by the RO which denied entitlement to service 
connection for the cause of the veteran's death.  In December 
2000, a hearing was held at the RO before a member of the 
Board.  The Board remanded the appeal to the RO for 
additional development in April 2001.  In July 2002, a second 
hearing was held at the RO before the undersigned member of 
the Board.  At that time, the appellant withdrew her request 
for an RO hearing before a hearing officer.  The Board 
undertook additional development of the appeal in October 
2002 and March 2003.  


REMAND

Although further delay is regrettable, the Board finds that 
additional action must be accomplished prior to further 
consideration of the appeal.  

Development of the appellant's claim was undertaken by the 
Board in January, March and June 2003, pursuant to authority 
provided in 38 C.F.R. § 19.9(a)(2) (2002) without remanding 
the case to the RO.  As a result, additional evidence was 
obtained and associated with the claims file.  

Additionally, the Board requested on two occasions that the 
veteran's physician, Dr. G., provide further information 
concerning the role the veteran's service-connected disorder, 
post-traumatic stress disorder, playing in causing or 
contributing to his death.  To date there has been no 
response.  The appellant should be notified of these 
unsuccessful attempts for information, so that she may 
contact the physician directly, if she wishes.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. 
§ 19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2), denies appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration, and without having to obtain the 
appellant's waiver.  

These changes affect the present case because they preclude 
the Board from considering the above-referenced evidence 
prior to initial consideration by the RO.  

Also, during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  It also includes new notification provisions.  
38 C.F.R. § 3.159 (2002).  

In this case, while the appellant was informed of the 
enactment of the VCAA by letter in July 2001, she has not 
been informed of what the law entails or provided with the 
provisions of 38 C.F.R. § 3.159, which explains fully, VA's 
duty to assist.  This should be accomplished in a 
supplemental statement of the case (SSOC).  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2002).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.	The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
VCAA and implementing regulations are 
fully complied with.  

2.	The appellant should be advised of the 
Board's unsuccessful attempts to 
secure a statement from  Dr. G. as to 
the role the veteran's post-traumatic 
stress disorder played in causing or 
contributing to cause his death.  She 
should be afforded the chance to 
obtain such statement.  

3.	After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record 
and all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of 
this remand.  If the benefits sought 
on appeal remain denied, the appellant 
and her representative should be 
furnished an SSOC for all evidence 
received since the SSOC in December 
2001, and given an opportunity to 
respond thereto.  All pertinent laws 
and regulations, including 3.159 
should be included in the SSOC.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


			
	D. C. Spickler	C. W. Symanski
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
	                                                   N. R. 
Robin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


